                                          15 Filed 05/29/20
           Case 1:19-cv-08854-VM Document 16       05/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 MINDEN PICTURES, INC.,

                      Plaintiff,

               v.                                    Case No.: 1:19-cv-08854-VM

 ABS TRAVEL, INC.,

                       Defendant.




                                            DEFAULT JUDGMENT

         The defendant ABS Travel, Inc. having failed to plead or otherwise defend in this action

and its default having been entered;

         Now, upon application of the plaintiff and declarations demonstrating that defendant

owes plaintiff the sum of $32,132.96; that the defendant in this action is not an infant or

incompetent person or in the military service of the United States, and that the plaintiff has

incurred costs in the sum of $687.96.

         It is hereby ORDERED, ADJUDGED AND DECREED that plaintiff recover from the

defendant ABS Travel, Inc. the sum of $32,132.96, with post judgment interest as provided by

28 U.S.C. § 1961.



Dated:                                                        ______________________________
                                                              Victor Marrero
                                                              United States District Court Judge
                                         15 Filed 05/29/20
          Case 1:19-cv-08854-VM Document 16       05/28/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I, R. Terry Parker, hereby certify that I caused the foregoing document to be served, and
to be sent to the following by regular mail and email on the 28th day of May, 2020.

                      ABS Travel Inc.
                      421 7th Avenue, Suite 1211
                      New York, NY 10001

                      ABS Travel Inc.
                      347 Fifth Avenue, Suite 707
                      New York, NY 10016

                                                       /s/ R. Terry Parker
                                                      R. Terry Parker
